PER CURIAM.
Plaintiffs appeal from a judgment of the Tax Court denying their request for farmland assessment for the 1993 tax year. We agree that plaintiffs’ property did not qualify for farmland assessment.
Plaintiffs’ property consists of approximately twelve acres, ten acres of which is divided into three horse pastures, one acre of which is devoted to the planting and raising of evergreen seedlings, and their home is located on the remaining portion.
Three to four horses, on the average, are pastured by their owners on plaintiffs’ property for grazing purposes at the rate of $75 per month per horse. In 1992, the grazing operation yielded about $2300 per year, and the sale of evergreen seedlings yielded about $650.
N.J.S.A. 54:4-23.3 provides that land is “deemed to be in agricultural use when devoted to the production for sale of plants and animals useful to man ... including the breeding and grazing of any or all of [the] animals.” Grazing alone without breeding does not satisfy the statute. The sale of animals must also take place. Plaintiffs do not meet these key elements.
N.J.S.A. 54:4-23.5 provides that land “five acres in area” shall be deemed devoted to agricultural or horticultural use when the gross sales of such products produced thereon average $500 per year for two years next preceding the tax year in issue. Plaintiffs do gross in excess of $500 per year from the sale of evergreen seedlings, but they do not devote five acres in area for that purpose.
*722Accordingly, we affirm the Tax Court judgment of June 16, 1995, for the reasons expressed by Judge Hamill in her very thorough and well-written opinion.